DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 November 2021 have been fully considered but they are not persuasive. In particular, the applicant argues that Chae, Dellock, Park, Eckman, or Lang does not disclose the amended limitations of claim 15 now incorporated into claim 1. To support this, the applicant argues that each prior arts relied upon at most direct to respective teachings pointed out in the arguments, such as Chae directing to different temperatures, Dellock directing to heating a lens, Park disclosing variably changing heat amount generated, Eckman disclosing using ambient temperature of the target climate zone, and Lang disclosing heating element integrated into the image capture unit. It should be pointed out though, this perspective of the prior arts merely brings attention to how the applicant has understood the prior arts individually and not in combination. From this point, it should be understood that although Chae discloses calculating different temperatures, the calculations still relate to determining temperature differences between a target and a sensed temperature as claimed, ¶99. Additionally, although Dellock discloses heating a lens, Dellock was important in teaching heating the lens to different temperatures depending on different limits, ¶67 and 68. When directed to Eckman, even though the prior art directs to using ambient temperature, it still teaches comparing the difference between the temperatures of the lens to the ambient environmental temperature, similarly as claimed, 13:4-54. Next, when directed to Lang, even though it directs to a heating element integrated into the image capture unit, Lang still measures the temperature about the housing or just outside the housing, similarly as claimed, ¶35. Finally, although Park directs to variably changing heat generation, the prior . 
Applicant's arguments with respect to claim 19 have been fully considered but they are not persuasive.in particular, the applicant argues that Danilov does not teach airflow being directed in a radial direction. However, it should be pointed out that although Danilov teaches the airflow being directed from the back of the base to the front, the airflow outputs very clearly around glass 5 though the slots 9 as depicted in Fig. 3 and 4, ¶52. This means that the airflow although flowing axially from back to front of the base, still allows the air to flow from all around the glass 5. To the examiner, this teaches the claimed airflow in a radial direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1,2,10,11 rejected under 35 U.S.C. 103 as being unpatentable over Chae; Dongwook et al. (US 20170099700 A1) in view of Dellock; Paul Kenneth et al. (US 20180338118 A1) in view of Eckman; Christopher Frank (US 10768450 B1) in view of LANG; Werner et al. (US 20140036081 A1) in view of PARK; SEUNG RYONG (US 20190041630 A1)
Regarding claim 1, Chae teaches,
A sensor system (Title, “camera module and system”) comprising: 
a camera including a lens (¶60 and Fig. 5, “a lens assembly 110” formed at an upper side of “the camera module 100” as depicted in Fig. 5) and a camera body including an outer surface; (¶58, “lens barrel 120 and cover 140 has a structure of being supported by the support 125”)
a casing extending around the lens; (¶66 and fig. 5, “lens barrel 120 for accommodating the lens assembly 110” as depicted in Fig. 5) 
at least three heating elements (¶74, “heat radiation member 130” as depicted in Fig. 10c and 10d) embedded in the casing (¶74, disposed “along the edge 121” surrounded by the “heat radiation member cover 140” as depicted in Fig. 10c and 10d) and arranged circumferentially around the lens; (¶74, “heat radiation member 130 is disposed at intervals of 90 degrees along edge 121” of the lens barrel 120 as depicted in fig. 10c and 10d) and 
a computer (¶105, “image processing unit”) communicatively coupled to the camera (¶105, “image processing unit provided within the camera module 100”) and to the heating elements; (¶105, image processing unit operates “heat radiation member 130 is operated (S240)” which turns Heater on (S240) as depicted in Fig. 16) 

upon detecting ice at a location on the lens, select a first subset of the heating elements based on the location of the ice; 
activate the first subset of the heating elements to a first heating level; 
determine a target lens temperature based on an ambient temperature;
determine a second heating level based on a difference between the target lens temperature, a sensed lens temperature and based on a camera-body temperature of the outer surface of the camera body; and 
activate a second subset of the heating elements to the second heating level, the second subset including the heating elements not in the first subset.
	However, other aspects of Chae teaches additionally, 
wherein the computer (¶96, “condensation prevention system“) is programmed to: 
determine a target lens temperature based on an ambient temperature; (¶98, “dew condensation temperature (Tdew) on the camera module 100 is calculated” based off of  “temperature (T1) and humidity (H1) around the vehicle 300 is measured (S110) by the temperature/humidity sensor 390”)
determine a second heating level (¶99, “difference (.DELTA.T)”) based on a difference between the target lens temperature (¶99, “difference (.DELTA.T) between the temperature (T2) of the camera module 100 and the dew condensation temperature (Tdew)”) and a sensed lens temperature; (¶97-99, Fig.10c and 10d , “temperature (T2) of the camera module 100” is measured (S120) by the temperature sensor of the camera module 100” which includes the “lens assembly 110 of the camera module 100” as depicted in Fig. 10c and 10d of the camera module 100) and 
(¶99 and Fig. 15, “If the difference (.DELTA.T) between the temperature (T2) of the camera module 100 and the dew condensation temperature (Tdew) is greater than the preset temperature difference (.DELTA.T target), the heat radiation member 130 operates (S180)” as  depicted in Fig. 16)
Although the prior art discloses an image processing system to control the heater, it would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to also teach a processing unit not shown able to control of the heater based on a measurement comparison of temperatures around the vehicle and of the camera module. This prevents accumulation of dew on the surface of the camera module. 
	But does not explicitly teach additionally, 
upon detecting ice at a location on the lens, select a first subset of the heating elements based on the location of the ice; 
activate the first subset of the heating elements to a first heating level; 
determine a heating level based on a camera-body temperature of the outer surface of the camera body; and 
activate a second subset of the heating elements to the second heating level, the second subset including the heating elements not in the first subset.
	However, Dellock teaches additionally, 
upon detecting (¶66 and Fig. 5, “block 518, method 500 may include determining the condition”) ice at a location on the lens, (¶66 and 67, block 518 determines “if the signal indicates that there is Ice on the lens”) select a first subset of the heating elements based on the location of the ice; (¶67, method “may proceed to block 520 in which the system enters a heat mode”)
(¶67, “where ice is detected, block 522 may include heating the lens for a given period of time”)
activate a second subset of the heating elements to the second heating level, (¶68  and 66, if block 518 determines “that there is condensation on the lens”, method may enter  “heat mode at block 524” with “different limits on current and time for which the lens can be heated”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera module of Chae with the defroster of Dellock which has separate modes for different conditions. This can accommodate for detected varying environmental conditions. 
But does not explicitly teach, 
determine a second heating level based on a difference between the target lens temperature and a sensed lens temperature and based on a camera-body temperature of the outer surface of the camera body; and 
the second subset including the heating elements not in the first subset.
	However, Eckman teaches additionally, 
determining a target lens temperature based on the ambient temperature, (15:30-34 and Fig. 4-430, “heating characteristics specific to the lens based on using the ambient temperature of the target climate zone“)
determine a second heating level based on a difference between the target lens temperature  and a sensed lens temperature, (13:4-54, “controller” determines when there is a “threshold difference between the lens temperature and the ambient environmental temperature” the controller can “determine that the intensity of heat applied to the lens”)

	But does not explicitly teach, 
activate a second subset of the heating elements to the second heating level, the second subset including the heating elements not in the first subset.
	However, Lang teaches additionally, 
the second heating level is also based on a camera-body temperature of the outer surface of the camera body. (¶35,”sensor 18” which is a temperature sensor “detects a predetermined low temperature” where the “sensor 18 could be also disposed in the common housing 11” or “outside thereof”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera module of Chae with the defroster of Dellock with the lens temperature measure of Eckman with the sensor of Lang which positions the sensor not in the capture unit. This allows the arrangement to be placed in a better position of the housing to get a better sense for the temperature for the system instead of just of the camera. 
	But does not explicitly teach, 
the second subset including the heating elements not in the first subset.
	However, Park teaches additionally, 
the second subset including the heating elements not in the first subset. (¶113, “The heating characteristics of the heat-generating first and second thin film heating bodies (520, 540)” can be “variably realized”)


Regarding claim 2, Chae with Dellock with Eckman with Lang with Park teaches the limitation of claim 1,
	Park teaches additionally,
a housing including a chamber, (¶130, “camera module body (940) may include a body (910)”) wherein the camera is disposed in the chamber. (¶130, “camera module body (940)” may include “an image sensor (920) disposed at an inside of the body (910)”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera module of Chae with the defroster of Dellock with the lens temperature measure of Eckman with the sensor of Lang with the heater characteristics of Park which has a pair of variably controlled heating bodies. Have separate heating units provides for better control for the target temperature, so as to reduce risks for fire. 

Regarding claim 10, Chae with Dellock with Eckman with Lang with Park teaches the limitation of claim 2,
	Chae teaches additionally, 
lens defines an axis, (¶79 and Fig. 6B, “outermost lens 111” which is centered along the dotted axis as depicted in Fig. 6B) the casing includes an outer surface facing radially outward relative to the axis, (¶79 and Fig. 6B, “lens barrel 120” which is centered along the dotted axis as depicted in Fig. 6B) and the outer surface is exposed (¶68 and Fig. 6b, “lens barrel 120” sitting in the “support 125” as depicted in fig. 6b)

Regarding claim 11, Chae with Dellock with Eckman with Lang with Park teaches the limitation of claim 2,
	Chae teaches additionally, 
a temperature sensor (¶95, “temperature/humidity sensor 390”) communicatively coupled to the computer (¶95, “camera modules 100 may be controlled by an electronic control unit (ECU) 370” using measurements by a “temperature/humidity sensor 390”) and spaced from the housing, (¶95, “temperature/humidity sensor 390 provided in the vehicle 300”) wherein the computer is further programmed to receive the ambient temperature from the temperature sensor. (¶95, “temperature/humidity sensor 390 is obtained by Controller Area Network (CAN) communication” which communicates to “camera modules 100 may be controlled by an electronic control unit (ECU) 370 provided within the vehicle 300”)

Claim 3-9,19 rejected under 35 U.S.C. 103 as being unpatentable over Chae; Dongwook et al. (US 20170099700 A1) in view of Dellock; Paul Kenneth et al. (US 20180338118 A1) in view of Eckman; Christopher Frank (US 10768450 B1) in view of LANG; Werner et al. (US 20140036081 A1) in view of PARK; SEUNG RYONG (US 20190041630 A1) in view of Danilov; Nikolay Yurievich (US 20130062228 A1)
Regarding claim 3, Chae with Dellock with Eckman with Lang with Park teaches the limitation of claim 2,
	Chae teaches additionally,
housing includes an aperture, (¶68, “support 125” as depicted in Fig. 5 which includes open area where “lens barrel 120 and cover 140” sit) the lens defines a field of view of (¶66, “vertical field of view (F2), a vacant space is provided in a portion of the lens barrel 120 for accommodating the lens assembly 110”) 
	But does not explicitly teach,
the casing and the housing form an air nozzle extending at least partway around the aperture.
	However, Danilov teaches additionally, 
the casing (¶51 and Fig. 5, “a pipe 3”) and the housing (¶51, “the base 6 and of the cover 7”) form an air nozzle extending at least partway around the aperture. (¶54,52, Fig. 3 and 5, “compressed air supplied from the blowing engine 10 to the pipe 3 through the slots 9” such that the slots 9  are one or more slots in a “frame 4”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera module of Chae with the defroster of Dellock with the lens temperature measure of Eckman with the sensor of Lang with the heater characteristics of Park with the housing of Danilov which encapsulates the video camera entirely. This allows for controlling the air around the video camera by controlling the pressure around the video camera to prevent pollution of the glass from outdoor elements such as dust, water, and frost. 

Regarding claim 4, Chae with Dellock with Eckman with Lang with Park with Danilov teaches the limitation of claim 3,
	Danilov teaches additionally, 
air nozzle is shaped to direct airflow from the chamber across the lens. (¶54, “creating a pressure in the pipe 3 that exceeds the pressure outside the pipe, a heater 11 for heating the flow of the compressed air supplied from the blowing engine 10 to the pipe 3 through the slots 9” where the frame with the slots 9 also hold the “transparent glass 5”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera module of Chae with the defroster of Dellock with the lens temperature measure of Eckman with the sensor of Lang with the heater characteristics of Park with the housing of Danilov which encapsulates the video camera entirely. This allows for controlling the air around the video camera by controlling the pressure around the video camera to prevent pollution of the glass from outdoor elements such as dust, water, and frost. 

Regarding claim 5, Chae with Dellock with Eckman with Lang with Park with Danilov teaches the limitation of claim 3,
	Danilov teaches additionally, 
a seal affixed to the casing, (¶51, Fig. 3 and 5, “on the front butt end of the closed body 1, there is a front window of the housing consisting of a frame 4 and the transparent glass 5 fixed to the frame 4”) extending partway around the aperture, (¶51, Fig. 3 and 6, “transparent glass 5 fixed to the frame 4”) and contacting the housing. (¶51, Fig. 5 and 3, “the front butt end of the body 1, which contains the frame 4 with the glass 5,”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera module of Chae with the defroster of Dellock with the lens temperature measure of Eckman with the sensor of Lang with the heater characteristics of Park with the housing of Danilov which encapsulates the video camera entirely. This allows for controlling the air around the video camera by controlling the pressure around the video camera to prevent pollution of the glass from outdoor elements such as dust, water, and frost. 


	Danilov teaches additionally, 
air nozzle (¶57, “slots 9”) and the seal collectively extend fully around the aperture. (¶57 and Fig. 3, “slots 9 are formed between the groove walls and the transparent glass 5” as depicted where the glass 5 is in the center of frame 4 in fig. 3) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera module of Chae with the defroster of Dellock with the lens temperature measure of Eckman with the sensor of Lang with the heater characteristics of Park with the housing of Danilov which encapsulates the video camera entirely. This allows for controlling the air around the video camera by controlling the pressure around the video camera to prevent pollution of the glass from outdoor elements such as dust, water, and frost. 

Regarding claim 7, Chae with Dellock with Eckman with Lang with Park with Danilov teaches the limitation of claim 5,
	Danilov teaches additionally, 
seal (¶52 and Fig. 2, “frame 4” holding the glass 5 and with the one or more slots 9) blocks airflow from the chamber through the aperture except through the air nozzle. (¶52 and Fig. 2, “one or more slots 9 are made that are intended for passing of air from the closed body 1” as depicted in Fig. 2)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera module of Chae with the defroster of Dellock with the lens temperature measure of Eckman with the sensor of Lang with the heater characteristics of Park with the housing of Danilov which encapsulates the video camera entirely. This allows 

Regarding claim 8, Chae with Dellock with Eckman with Lang with Park teaches the limitation of claim 2,
	But does not explicitly teach the additional limitation of claim 8,
However, Danilov teaches additionally,
a pressure source (¶54 and Fig. 2, “small-size blowing engine 10”) positioned to raise a pressure in the chamber above an atmospheric pressure. (¶54, “a small-size blowing engine 10 is installed for creating a pressure in the pipe 3 that exceeds the pressure outside the pipe”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera module of Chae with the defroster of Dellock with the lens temperature measure of Eckman with the sensor of Lang with the heater characteristics of Park with the housing of Danilov which encapsulates the video camera entirely. This allows for controlling the air around the video camera by controlling the pressure around the video camera to prevent pollution of the glass from outdoor elements such as dust, water, and frost. 

Regarding claim 9, Chae with Dellock with Eckman with Lang with Park with Danilov teaches the limitation of claim 8,
	Danilov teaches additionally,
pressure source is a blower. (¶54, “small-size blowing engine 10”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera module of Chae with the defroster of Dellock with the lens temperature measure of Eckman with the sensor of Lang with the heater characteristics 

Regarding claim 19, Chae with Dellock with Eckman with Lang with Park with Danilov teaches the limitation of claim 3, 
	Chae teaches additionally, 
Lens defines an axis, (¶61 and fig. 3A, “lens assembly 110” with a field of view in a horizontal and vertical direction along “axis a” and “axis b” as depicted in fig. 3A)
	Danilov teaches additionally,
the housing includes a panel including the aperture, (¶51,67, Fig. 2 and 3, “a frame 4 and the transparent glass 5 fixed to the frame 4” as depicted in Fig. 2 and 3 where the “glass 5” is arranged in line with “video camera 2”) and the casing and the panel are axially spaced from each other (¶51,52, Fig. 2 and 3, “a frame 4 and the transparent glass 5 fixed to the frame 4” as depicted in Fig. 2 and 3 where the “glass 5” is positioned in the center of the “frame 4” with “slots 9”) to form the air nozzle there between shaped to direct airflow in a radial direction. (¶52 and Fig. 3, “one or more slots 9 are made that are intended for passing of air” around the “glass 5” as depicted in Fig. 3)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera module of Chae with the defroster of Dellock with the lens temperature measure of Eckman with the sensor of Lang with the heater characteristics of Park with the housing of Danilov which encapsulates the video camera entirely. This allows . 

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Chae; Dongwook et al. (US 20170099700 A1) in view of Dellock; Paul Kenneth et al. (US 20180338118 A1) in view of Eckman; Christopher Frank (US 10768450 B1) in view of LANG; Werner et al. (US 20140036081 A1) in view of PARK; SEUNG RYONG (US 20190041630 A1) in view of Rau; Nemoy et al. (US 20150092056 A1) 
Regarding claim 12, Chae with Dellock with Eckman with Lang with Park with Danilov teaches the limitation of claim 11,
	Chae teaches additionally, 
the temperature sensor (¶95 and Fig. 13, “temperature/humidity sensor 390”) is mounted to a front end of the vehicle. (¶95 and Fig. 13, “temperature/humidity sensor 390” mounted at the base of windshield of car as depicted in Fig. 13)
	But does not explicitly teach the additional limitation of claim 12,
	However, Rau teaches additionally, 
housing is mounted to a roof of a vehicle (¶33 and Fig. 7, “cameras of the RTFC4 subsystem may alternatively or also be located on both sides on the roof of the vehicle 10, for example, at the A, B or C pillars as represented in FIG. 7”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera module of Chae with the defroster of Dellock with the lens temperature measure of Eckman with the sensor of Lang with the heater characteristics of Park with the camera system of Rau which can be mounted to the roof of the vehicle. By mounting the cameras on the roof, it provides the positioning to effectively capture images of areas around the vehicle. 

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Chae; Dongwook et al. (US 20170099700 A1) in view of Dellock; Paul Kenneth et al. (US 20180338118 A1) in view of Eckman; Christopher Frank (US 10768450 B1) in view of LANG; Werner et al. (US 20140036081 A1)  in view of PARK; SEUNG RYONG (US 20190041630 A1) in view of Eckman; Christopher Frank (US 10768450 B1)
Regarding claim 13, Chae with Dellock with Eckman with Lang with Park teaches the limitation of claim 1,
But does not explicitly teach the additional limitation of claim 1,
	However, Eckman teaches additionally, 
a thermocouple (19:54-65, “temperature measurement device” which can comprise “thermocouple”) communicatively coupled to the computer (11:54-60 and Fig. 2-201,”heater controller 205 can receive inputs that include a lens temperature 201”) and thermally coupled to the lens, (19:54-65, “temperature measurement device can be situated in close proximity to the lens so that it can measure an accurate temperature value of the lens”) wherein the computer is further programmed to receive the lens temperature from the thermocouple. (11:54-60 and Fig. 2-201,”heater controller 205 can receive inputs that include a lens temperature 201” such that the temperature is taken by a “temperature measurement device” which can comprise a “thermocouple”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera module of Chae with the defroster of Dellock with the lens temperature measure of Eckman with the sensor of Lang with the heater characteristics of Park with the lens temperature measure of Eckman which places a measurement device near . 

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Chae; Dongwook et al. (US 20170099700 A1) in view of Dellock; Paul Kenneth et al. (US 20180338118 A1) in view of Eckman; Christopher Frank (US 10768450 B1) in view of LANG; Werner et al. (US 20140036081 A1) in view of PARK; SEUNG RYONG (US 20190041630 A1) in view of Eckman; Christopher Frank (US 10768450 B1) in view of LANG; Werner et al. (US 20140036081 A1)
Regarding claim 16, Chae with Dellock with Eckman with Lang with Park teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 16,
	However, Eckman teaches additionally, 
thermocouple (19:54-65, “temperature measurement device” which can comprise “thermocouple”) communicatively coupled to the computer, (11:54-60 and Fig. 2-201,”heater controller 205 can receive inputs that include a lens temperature 201”) wherein the computer is further programmed to receive the camera-body temperature. (11:54-60 and Fig. 2-201,”heater controller 205 can receive inputs that include a lens temperature 201” such that the temperature is taken by a “temperature measurement device” which can comprise a “thermocouple”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera module of Chae with the defroster of Dellock with the lens temperature measure of Eckman with the sensor of Lang with the heater characteristics of Park with the lens temperature measure of Eckman which places a measurement device near 
But does not explicitly teach, 
thermally coupled to the outer surface of the camera body, wherein the computer is further programmed to receive the measured temperature 
However, Lang teaches additionally, 
thermally coupled to the outer surface of the camera body, (¶35,”sensor 18” which is a temperature sensor “detects a predetermined low temperature” where the “sensor 18 could be also disposed in the common housing 11” or “outside thereof”) wherein the computer is further programmed to receive the measured temperature. (¶35, “heating element 19 integrated in the image capture unit 12 is controlled by a sensor 18, e.g., a temperature sensor, which is also integrated in the image capture unit 12”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera module of Chae with the defroster of Dellock with the lens temperature measure of Eckman with the sensor of Lang with the heater characteristics of Park with the lens temperature measure of Eckman with the sensor of Lang which positions the sensor not in the capture unit. This allows the arrangement to be placed in a better position of the housing to get a better sense for the temperature for the system instead of just of the camera. 

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Chae; Dongwook et al. (US 20170099700 A1) in view of Dellock; Paul Kenneth et al. (US 20180338118 A1) in view of Eckman; Christopher Frank (US 10768450 B1) in view of LANG; Werner et al. (US 20140036081 A1) in view of PARK; SEUNG RYONG (US 20190041630 A1) in view of O'Malley; Vincent et al. (US 20140033409 A1)

	Dellock teaches additionally, 
each heating element for which the location of the ice is in the zone corresponding to that heating element. (¶51, “snow or ice may be present on the lens” such that when there is “persistent snow or ice on the lens” the “a "heating" or "obstruction removal" state” may cause any “water-based obstruction to melt, such that any ice or snow is removed”)
But does not explicitly teach the additional limitation of claim 17,
	However, O’Malley teaches additionally, 
lens (¶73 and Fig. 3, “shield lens “) includes zones corresponding respectively to the heating elements, (¶73 and Fig. 3, “shield lens” having thereon “a plurality of regions or zones of resistive film heating elements or members 302, 304, 306” as depicted in Fig. 3) and the first subset of heating elements includes each heating element for which the location (¶73, “film heating element 302” as depicted in fig. 3 on the left side)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera module of Chae with the defroster of Dellock with the lens temperature measure of Eckman with the sensor of Lang with the heater characteristics of Park with the zone heating of O’Malley which provides separate heating sections for each zone. This enables efficient heating of the lens to maximize power usage.  

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Chae; Dongwook et al. (US 20170099700 A1) in view of Dellock; Paul Kenneth et al. (US 20180338118 A1) in view of Eckman; Christopher Frank (US 10768450 B1) in view of LANG; Werner et al. (US 20140036081 A1) in view of PARK; SEUNG RYONG (US 20190041630 A1) in view of Van Hoff; Arthur et al. (US 20170078647 A1)
Regarding claim 18, Chae with Dellock with Eckman with Lang with Park teaches the limitation of claim 2, 
	But does not explicitly teach the additional limitation of claim 18,
	However, Van Hoff teaches additionally,
camera includes a plurality of fins extending from the camera body, the fins are thermally conductive, (¶55,59 and Fig. 1, “camera modules may include heat sinks for passively cooling the camera array” as depicted in Fig. 1-120 where “camera array 101 may include 24 camera modules 120 “) and the fins are disposed in the chamber. (¶59,55, and Fig. 1, “housing 105 may form a sphere to allow the camera modules 120 to be arranged” which include “heat sinks” as depicted in Fig. 1)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera module of Chae with the defroster of Dellock with the lens temperature measure of Eckman with the sensor of Lang with the heater characteristics of Park with the camera modules of Van Hoff which has fins on the cameras in the housing. This arrangement allows for passive cooling for the cameras connected to a central connection hub. 

Claim 20,21 rejected under 35 U.S.C. 103 as being unpatentable over Chae; Dongwook et al. (US 20170099700 A1) in view of Dellock; Paul Kenneth et al. (US 20180338118 A1) in view of Eckman; Christopher Frank (US 10768450 B1) in view of LANG; Werner et al. (US 20140036081 A1) in view of PARK; SEUNG RYONG (US 20190041630 A1) in view of Danilov; Nikolay Yurievich (US 20130062228 A1)
Regarding claim 20, Chae with Dellock with Eckman with Lang with Park with Danilov teaches the limitation of claim 5, 

lens defines an axis, (¶61 and fig. 3A, “lens assembly 110” with a field of view in a horizontal and vertical direction along “axis a” and “axis b” as depicted in fig. 3A) 
Danilov teaches additionally,
the housing includes a panel including the aperture, (¶51,67, Fig. 2 and 3, “a frame 4 and the transparent glass 5 fixed to the frame 4” as depicted in Fig. 2 and 3 where the “glass 5” is arranged in line with “video camera 2”) 
but does not explicitly teach,
the seal is positioned axially between the casing and the panel, and the seal abuts the panel without being directly attached to the panel.
	However, Lim teaches additionally,
the seal (¶37, Fig. 2 and 3, “sealing member 18”) is positioned axially between the casing and the panel, (¶37 and Fig. 2, sealing member 18” between “housing barrel 16” and “upper lens cover 19” as depicted in Fig. 2) and the seal abuts the panel without being directly attached to the panel. (¶37,46,47, Fig. 2 and 3, “sealing member18” which is “over-molded onto the distal end 32 of the housing barrel” 16 while contacting “upper lens cover 19” as depicted in Fig. 2)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera module of Chae with the defroster of Dellock with the lens temperature measure of Eckman with the sensor of Lang with the heater characteristics of Park with the housing of Danilov with the seal of Lim which over-molds the seal onto a casing which contacts a cover through a seal. This arrangement eliminates creep or shear forces related to seals. 


	But does not explicitly teach the additional limitation of claim 21,
	However, Lim teaches additionally, 
seal is elastomeric. (¶15, “seal member” comprises a “thermoplastic elastomer” which is an elastomeric material)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the camera module of Chae with the defroster of Dellock with the lens temperature measure of Eckman with the sensor of Lang with the heater characteristics of Park with the housing of Danilov with the seal of Lim which over-molds the seal onto a casing which contacts a cover through a seal. This arrangement eliminates creep or shear forces related to seals. 

Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Chae; Dongwook et al. (US 20170099700 A1) in view of Dellock; Paul Kenneth et al. (US 20180338118 A1) in view of Eckman; Christopher Frank (US 10768450 B1) in view of LANG; Werner et al. (US 20140036081 A1) in view of PARK; SEUNG RYONG (US 20190041630 A1) in view of Rau; Nemoy et al. (US 20150092056 A1) in view of OIKAWA; Yoshitaka et al. (US 20190193647 A1) 
Regarding claim 22, Chae with Dellock with Eckman with Lang with Park with Rau teaches the limitation of claim 12, 
	But does not explicitly teach the additional limitation of claim 22,
	However, Oikawa teaches additionally, 
temperature sensor is mounted to a grill of the vehicle. (¶75, “outside air temperature sensor 101 is provided in a front grill of the vehicle”)
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483